 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   SHANEENA WILLIAMS-                                  Case No.: 18cv1661-WQH-RNB
     MCGLOSTER,
11
                                        Plaintiff,       ORDER
12
     v.
13
     NANCY A. BERRYHILL, Acting
14
     Commissioner of Social Security,
15                                    Defendant.
16
     HAYES, Judge:
17
           The matter before the Court is the review of the Report and Recommendation issued
18
     by United States Magistrate Judge Robert N. Block (ECF No. 21), recommending that
19
     Plaintiff’s Motion for Summary Judgment (ECF No. 16) be granted, the Commissioner’s
20
     Cross-Motion for Summary Judgment (ECF No. 17) be denied, and that Judgment be
21
     entered reversing the decision of the Commissioner and remanding this matter for further
22
     administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
23
           The duties of the district court in connection with a report and recommendation of a
24
     magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
25
     636(b). The district judge must “make a de novo determination of those portions of the
26
     report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
27
     part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b). The
28

                                                     1
                                                                                18cv1661-WQH-RNB
 1   district court need not review de novo those portions of a Report and Recommendation to
 2   which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005);
 3   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“Neither the
 4   Constitution nor the [Federal Magistrates Act] requires a district judge to review, de novo,
 5   findings and recommendations that the parties themselves accept as correct.”).
 6         No party has filed an objection to the Report and Recommendation. The Court has
 7   reviewed the Report and Recommendation, the record, and the submissions of the Parties.
 8         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 21) is
 9   adopted in its entirety. Plaintiff’s Motion for Summary Judgment (ECF No. 16) is
10   GRANTED. the Commissioner’s Cross-Motion for Summary Judgment (ECF No. 17) is
11   DENIED.
12         IT IS FURTHER ORDERED that Judgment be entered reversing the decision of the
13   Commissioner and remanding this matter for further administrative proceedings pursuant
14   to sentence four of 42 U.S.C. § 405(g).
15   Dated: September 25, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                18cv1661-WQH-RNB
